Citation Nr: 0419650	
Decision Date: 07/21/04    Archive Date: 08/04/04	

DOCKET NO.  03-33 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the knees. 

2.  Entitlement to service connection for residuals of a neck 
injury.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel



INTRODUCTION

The veteran had active service from September 1962 to June 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In the veteran's February 2002 notice of disagreement he 
indicated that Dr. S. had commented, on numerous occasions, 
regarding the veteran's knees and neck and his active service 
as a paratrooper.  

The veteran submitted a copy of a decision of the Social 
Security Administration reflecting that he has been awarded 
disability benefits.  Medical records relied upon by the 
Social Security Administration have not been requested.  

The July 2001 VA examination did not address the veteran's 
bilateral knee and neck complaints.  

In light of the above, the appeal is REMANDED for the 
following:

1.  The veteran should be advised that he 
should provide a written opinion of Dr. 
S., identified in the February 2002 
notice of disagreement, regarding the 
etiology for the veteran's current 
bilateral knee disability and residuals 
of a neck injury.  

2.  The Social Security Administration 
should be contacted and requested to 
provide all medical records upon which it 
based its decision to award the veteran 
disability benefits beginning October 
1997.  

3.  The veteran should be afforded a VA 
orthopedic examination to determine the 
existence and etiology of any currently 
manifested bilateral knee disability and 
residuals of a neck injury.  The claims 
file must be made available to the 
examiner for review and the examination 
report should reflect that such review 
was accomplished.  The examiner is 
requested to offer an opinion as to 
whether it is as least as likely as not 
that any currently manifested disability 
of the neck and bilateral knee disability 
is related to the veteran's active 
service, including his service as a 
paratrooper.  If it cannot be determined 
whether currently manifested neck 
disability or bilateral knee disability 
is related to the veteran's active 
service, on a medical scientific basis, 
and without invoking processes relating 
to guesses or judgment, based upon mere 
conjecture, the examiner should clearly 
and specifically so specific in the 
examination report.  

4.  Then, the issues on appeal should be 
readjudicated.  If any benefit sought on 
appeal is not granted to the veteran's 
satisfaction, the veteran and his 
representative should be provided a 
supplemental statement of the case on all 
issues in appellate status, and afforded 
the appropriate opportunity to respond 
thereto. 

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	M. W.  GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




